UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ryan Jhagroo,                                                               2/5/2020

                                Plaintiff,
                                                              1:16-cv-3426 (MKV) (SDA)
                    -against-
                                                              ORDER
 Officer Brown (John Doe), et al,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A conference to discuss settlement in this matter has been scheduled for Wednesday,

April 8, 2020, from 10:00 a.m. until 1:00 p.m. Defendants’ counsel shall promptly make the

necessary arrangements with the Mohawk Correctional Facility for the participation of Plaintiff,

Ryan Jhagroo, by telephone at a suitable place within the facility. If the scheduled time and date

presents a hardship, Defendant’s counsel or the Warden or the Warden’s designee should

promptly inform Chambers by filing a letter on the docket or by calling Courtroom Deputy

Katherine Lopez at (212) 805-0274.

       Plaintiff’s Defendants’ counsel is responsible for bringing Plaintiff’s telephone number to

Court at the scheduled date and time.

       The Clerk of the Court is instructed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               February 5, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
